Exhibit 10.4

ANNEX VII

TO

SECURITIES PURCHASE AGREEMENT

SECURITY INTEREST AGREEMENT

SECURITY INTEREST AGREEMENT (“Security Interest Agreement”), dated as of
February 29, 2008, by and among the persons set forth on Schedule 1 (each a
“Secured Party” and collectively, the “Secured Parties”), and OMNICOMM SYSTEMS,
INC., a Delaware corporation having its principal executive offices at 2101 W.
Commercial Blvd., Suite 4000, Ft. Lauderdale, FL 33309 (the “Company” or the
“Debtor”).

RECITALS

A. Reference is made to (i) that certain Securities Purchase Agreement of even
date herewith (the “Securities Purchase Agreement”) to which the Debtor and the
Secured Parties are parties, and (ii) the Transaction Agreements, including,
without limitation, the Debentures. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the relevant Transaction
Agreements.

B. Pursuant to the Transaction Agreements, the Debtor has certain obligations to
the Secured Parties (all such obligations, the “Obligations”), including, but
not limited to, obligations pursuant to the Securities Purchase Agreement, the
Debentures and the Warrants.

C. In order to induce each of the Secured Parties to execute and deliver the
Transaction Agreements and to make the advances to the Debtor contemplated
thereby, and as contemplated by the Securities Purchase Agreement and the
Debenture, the Debtor has agreed to grant to the Secured Parties a security
interest in the Collateral (as defined below) to secure the due and punctual
fulfillment of the Obligations. The Secured Parties are willing to enter into
the Securities Purchase Agreement and the other Transaction Agreements only upon
receiving the Debtor’s execution of this Security Interest Agreement.

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1. Grant of Security Interest.

(a) In order to secure the due and punctual fulfillment of the Obligations, the
Debtor hereby grants, conveys, transfers and assigns to the Secured Parties (and
to each of them based on their respective Allocable Shares, as defined below) a
continuing security interest in the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all cash and non-cash proceeds and
products thereof.



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, the following terms shall have the meanings
indicated:

“COLLATERAL” is all right, title and interest of Debtor in and to all of the
following, whether now owned or hereafter arising or acquired and wherever
located: All assets of the Debtor, including, but not limited to: all personal
and fixture property of every kind and nature, including without limitation all
goods (including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents, accounts (including accounts
receivable), chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, Securities and all other investment property,
supporting obligations, any other contract rights or rights to the payment of
money, insurance claims and proceeds, and all general intangibles (including all
payment intangibles); all Equipment; all Intellectual Property; and any and all
claims, rights and interests in any of the above, and all guaranties and
security for any of the above, and all substitutions and replacements for,
additions, accessions, attachments, accessories, and improvements to, and
proceeds (including proceeds of any insurance policies, proceeds of proceeds and
claims against third parties) of, any and all of the above, and all Debtor’s
books relating to any and all of the above and includes, without limiting the
generality of the above, the Securities and Equipment (and related Intellectual
Property), if any, listed in Exhibit B and the Intellectual Property listed in
the relevant Exhibits.

“CODE” is the Uniform Commercial Code, in effect in the State of New York as in
effect from time to time.

“COPYRIGHTS” are all copyrights, copyright rights, applications or registrations
and like protections in each work or authorship or derivative work, whether
published or not (whether or not it is a trade secret) now or later existing,
created, acquired or held.

“EQUIPMENT” has the meaning set forth in the Code and includes all present and
future machinery, equipment, tenant improvements, furniture, fixtures, vehicles,
tools, parts and attachments in which Debtor has any interest.

“INTELLECTUAL PROPERTY” is all present and future (a) Copyrights, (b) trade
secret rights, including all rights to unpatented inventions and know-how, and
confidential information; (c) mask work or similar rights available for the
protection of semiconductor chips; (d) Patents; (e) Trademarks; (f) computer
software and computer software products; (g) designs and design rights;
(h) technology; (i) all claims for damages by way of past, present and future
infringement of any of the rights included above; (j) all licenses or other
rights to use any property or rights of a type described above; a schedule of
Intellectual Property is provided in Exhibit C and a schedule of Intellectual
Property applications is provided in Exhibit D, but such listing shall not limit
the Secured Party’s interest in any other Intellectual Property or Intellectual
Property applications.



--------------------------------------------------------------------------------

“PATENTS” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.

“SECURITIES” has the meaning ascribed to it in the Securities Act of 1933, as
amended, and includes, but is not necessarily limited to, common stock,
preferred stock, warrants, rights and other options, promissory notes or other
instruments reflecting obligations of other entities; in furtherance of the
foregoing, but not in limitation thereof, the term “Securities” specifically
includes the securities listed in Exhibit B.

“TRADEMARKS” are trademarks, servicemarks, trade styles, and trade names,
whether or not any of the foregoing are registered, and all applications to
register and registrations of the same and like protections, and the entire
goodwill of the business of Debtor connected with and symbolized by any such
trademarks.

(c) The security interests granted pursuant to this Section (the “Security
Interests”) are granted as security only and shall not subject any of the
Secured Parties to, or transfer or in any way affect or modify, any obligation
or liability of the Debtor under any of the Collateral or any transaction which
gave rise thereto.

(d) The term “Allocable Share” means, with respect to each Secured Party (if
there is more than one Secured Party), as of the relevant date, the fraction
equal to (i) the outstanding principal of the Debenture then held by such
Secured Party, divided by (ii) the aggregate outstanding principal of the
Debentures then held by all Secured Parties.

Section 2. Filing; Further Assurances. The Debtor will, at its expense, cause to
be searched the public records with respect to the Collateral and will execute,
deliver, file and record (in such manner and form as each of the Secured Parties
may require), or permit each of the Secured Parties to file and record, as its
attorney in fact, any financing statement, any carbon, photographic or other
reproduction of a financing statement or this Security Interest Agreement (which
shall be sufficient as a financing statement hereunder), any specific
assignments or other paper that may be reasonably necessary or desirable, or
that each of the Secured Parties may request, in order to create, preserve,
perfect or validate any Security Interest or to enable each of the Secured
Parties to exercise and enforce its rights hereunder with respect to any of the
Collateral. The Debtor hereby appoints each Secured Party as Debtor’s
attorney-in-fact to execute in the name and behalf of Debtor such additional
financing statements as such Secured Party may request.

Section 3. Representations and Warranties of Debtor. The Debtor hereby
represents and warrants to the Secured Party (a) that, except for the Permitted
Liens (as defined below), the Debtor is, or to the extent that certain of the
Collateral is to be acquired after the date hereof, will be, the owner of the
Collateral free from any adverse lien, security interest or encumbrance;
(b) that except for



--------------------------------------------------------------------------------

such financing statements as may be described on Exhibit A attached hereto and
made a part hereof, no financing statement covering the Collateral is on file in
any public office, other than the financing statements filed pursuant to this
Security Agreement; (c) that all additional information, representations and
warranties contained in Exhibit B attached hereto and made a part hereof are
true, accurate and complete on the date hereof, and (d) that the statements made
in the Recitals of this Security Interest Agreement, which are deemed
incorporated herein by reference, are true, accurate and complete.

Section 4. Covenants of Debtor. The Debtor hereby covenants and agrees with each
Secured Party that (a) the Debtor will, at the Debtor’s sole cost and expense,
defend the Collateral against all claims and demands of all persons at any time
claiming any interest therein junior to the Secured Party’s interest; (b) the
Debtor will provide the Secured Party with prompt written notice of (i) any
change in the chief executive officer of the Debtor or the office where the
Debtor maintains its books and records pertaining to the Collateral; (ii) the
movement or location of all or a material part of the Collateral to or at any
address other than the address of Debtor set forth at the head of this Security
Interest Agreement or as set forth in said Exhibit B; and (iii) any facts which
constitute a Debtor Event of Default (as such term is defined below), or which,
with the giving of notice and/or the passage of time, could or would constitute
a Debtor Event of Default, pursuant to the Section titled “Debtor Events of
Default” below; (c) the Debtor will promptly pay any and all taxes, assessments
and governmental charges upon the Collateral prior to the date penalties are
attached thereto, except to the extent that such taxes, assessments and charges
shall be contested in good faith by the Debtor; (d) the Debtor will immediately
notify the Secured Party of any event causing a substantial loss or diminution
in the value of all or any material part of the Collateral and the amount or an
estimate of the amount of such loss or diminution; (e) the Debtor will have and
maintain adequate insurance at all times with respect to the Collateral, for
such other risks as are customary in the Debtor’s industry for the respective
items included in the Collateral, such insurance to be payable to the Secured
Party and the Debtor as their respective interests may appear, and shall provide
for a minimum of ten (10) days prior written notice of cancellation to the
Secured Party, and Debtor shall furnish the Secured Party with certificates or
other evidence satisfactory to the Secured Party of compliance with the
foregoing insurance provisions; (f) the Debtor will not sell or offer to sell or
otherwise assign, transfer or dispose of the Collateral or any interest therein,
without the prior written consent of the Secured Party, except in the ordinary
course of business; (g) the Debtor will keep the Collateral free from any
adverse lien, security interest or encumbrance (except for encumbrances
specified in Exhibit A attached hereto) and in good order and repair, reasonable
wear and tear excepted, and will not waste or destroy the Collateral or any part
thereof; and (h) the Debtor will not use the Collateral in material violation of
any statute or ordinance the violation of which could materially and adversely
affect the Debtor’s business.

Section 5. Records Relating To Collateral. The Debtor will keep its records
concerning the Collateral at its offices designated in the caption of this
Security Interest Agreement or at such other place or places of business of
which the Secured Party shall have been notified in writing no less than ten
(10) days prior thereto. The Debtor will hold and preserve such records and
chattel paper and will



--------------------------------------------------------------------------------

permit representatives of the Secured Party at any time during normal business
hours upon reasonable notice to examine and inspect the Collateral and to make
abstracts from such records and chattel paper, and will furnish to the Secured
Party such information and reports regarding the Collateral as the Secured Party
may from time to time reasonably request.

Section 6. General Authority. From and during the term of any Debtor Event of
Default, the Debtor hereby appoints the Secured Party the Debtor’s lawful
attorney, with full power of substitution, in the name of the Debtor, for the
sole use and benefit of the Secured Party, but at the Debtor’s expense, to
exercise, all or any of the following powers with respect to all or any of the
Collateral:

(a) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due;

(b) to receive, take, endorse, assign and deliver all checks, notes, drafts,
documents and other negotiable and non-negotiable instruments and chattel paper
taken or received by the Secured Party;

(c) to settle, compromise, prosecute or defend any action or proceeding with
respect thereto;

(d) to sell, transfer, assign or otherwise deal in or with the same or the
proceeds thereof or the related goods securing the Collateral, as fully and
effectually as if the Secured Party were the sole and absolute owner thereof;

(e) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto; and

(f) to discharge any taxes, liens, security interests or other encumbrances at
any time placed thereon;

provided, that the Secured Party shall give the Debtor not less than ten
(10) business days’ prior written notice of the time and place of any sale or
other intended disposition of any of the Collateral.

The exercise by a Secured Party of, or the failure of a Secured Party to so
exercise, any authority granted herein shall in no manner affect Debtor’s
liability to such or any other Secured Party, and provided, further, that no
Secured Party shall be under any obligation or duty to exercise any of the
powers hereby conferred upon it and it shall be without liability for any act or
failure to act in connection with the collection of, or the preservation of, any
rights under any of the Collateral, and Secured Party shall not be required to
proceed against any other person or entity who or which has guaranteed the
performance of the Obligations or provided any security therefor before
proceeding against Debtor or the Collateral.



--------------------------------------------------------------------------------

Section 7. Debtor Events of Default.

(a) The Debtor shall be in default under this Security Agreement upon the
occurrence of any of the following events (each, a “Debtor Event of Default”):

 

  (i) an Event of Default (as defined in the Debenture or other agreement or
instrument reflecting an Obligation); or

 

  (ii) if any representation or warranty made by the Debtor in this Security
Interest Agreement, in the Securities Purchase Agreement or in any of the other
Transaction Agreements shall be false or misleading in any material respect; or

 

  (iii) Debtor shall breach any covenant of Debtor in this Security Interest
Agreement or in any other document or instrument executed by Debtor in favor of
or for the benefit of the Secured Party as contemplated by any of the
Transaction Agreements.

(b) The Debtor hereby irrevocably agrees that, upon the occurrence of a Debtor
Event of Default, the Debtor shall be deemed to have consented to an immediate
conveyance and transfer to the Secured Party of the copyrights and all other
rights the Debtor may have in the software included in the Collateral,
including, but not necessarily limited to, the software identified in Exhibit B
attached hereto. In furtherance of the foregoing, and not in limitation thereof,
the Debtor will, upon the occurrence of a Debtor Event of Default, deliver to
the Secured Party copies of the source code of the relevant software, with
accompanying written assignment of the software to the Secured Party. Without
limiting the foregoing, such source code and assignment shall be in form
sufficient to enable all the Secured Parties to register the software in the
Secured Parties’ names with the Copyright Register. The Debtor hereby agrees to
take all steps necessary or appropriate, as requested by each Secured Party, to
effectuate and reflect such conveyance and transfer or assignment to Secured
Parties. In all events, such conveyance, transfer or assignment shall be deemed
to vest title in such software in the Secured Parties.

(c) In furtherance of the foregoing and not in limitation thereof, the Debtor
acknowledges and agrees that a Secured Party may, upon the occurrence of a
Debtor Event of Default, seek the immediate entry of a preliminary injunction
prohibiting the Debtor’s use of such software in any shape, way or manner,
including, but not necessarily limited to, through the sale of products that use
any of such software, and the Debtor hereby irrevocably agrees that it will not
contest an application seeking entry of a preliminary injunction and that it
will accept the entry of such injunction.

Section 8. Remedies Upon Debtor Event of Default. If any Debtor Event of Default
shall have occurred, then in addition to the provisions of Section 7 hereof, a
Secured Party may exercise all the rights and remedies of a secured party under
the Code. The Secured Party may require the Debtor to assemble all or any part
of the Collateral and make it available to the Secured Party at a



--------------------------------------------------------------------------------

place to be designated by the Secured Party which is reasonably convenient. The
Secured Party shall give the Debtor ten (10) business days prior written notice
of the Secured Party’s intention to make any public or private sale or sale at a
broker’s board or on a securities exchange of the Collateral. At any such sale
the Collateral may be sold in one lot as an entirety or in separate parcels, as
the Secured Party, in its sole discretion, may determine. The Secured Party
shall not be obligated to make any such sale pursuant to any such notice. The
Secured Party may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for the sale, and such sale may be made at any time or
place to which the same may be adjourned. The Secured Party, instead of
exercising the power of sale herein conferred upon it, may proceed by a suit or
suits at law or in equity to foreclose the Security Interests and sell the
Collateral, or any portion thereof, under a judgment or decree of a court or
courts of competent jurisdiction.

Section 9. Application of Collateral and Proceeds. The proceeds of any sale of,
or other realization upon, all or any part of the Collateral shall be applied in
the following order of priorities: (a) first, to pay the reasonable expenses of
such sale or other realization, including, without limitation, reasonable
attorneys’ fees, and all expenses, liabilities and advances reasonably incurred
or made by the Secured Party in connection therewith, and any other unreimbursed
expenses for which the Secured Party is to be reimbursed pursuant to the Section
titled “Expenses; Secured Party’s Lien” below; (b) second, to the payment of the
Obligations in such order of priority as the Secured Party, in its sole
discretion, shall determine; and (c) finally, to pay to the Debtor, or its
successors or assigns, or as a court of competent jurisdiction may direct, any
surplus then remaining from such proceeds.

Section 10. Expenses; Secured Party’s Lien. If any Debtor Event of Default shall
have occurred, the Debtor will forthwith upon demand pay to the Secured Party:
(a) the amount which the Secured Party may have been required to pay to free any
of the Collateral from any lien thereon; and (b) the amount of any and all
reasonable out-of-pocket expenses, including, without limitation, the reasonable
fees and disbursements of its counsel, and of any agents not regularly in its
employ, which the Secured Party may incur in connection with (i) the collection,
sale or other disposition of any of the Collateral; (ii) the exercise by the
Secured Party of any of the powers conferred upon it hereunder, or (iii) any
default by the Debtor hereunder.

Section 11. Termination of Security Interests; Release of Collateral. Upon the
payment or other satisfaction in full of the Obligations owed by Debtor to all
Secured Parties, the Security Interests shall terminate and all rights to the
Collateral shall revert to the Debtor. Upon any such termination of the Security
Interests or release of Collateral, the Secured Party will, at the Debtor’s
expense, to the extent permitted by law, execute and deliver to the Debtor such
documents as the Debtor shall reasonably request to evidence the termination of
the Security Interests or the release of such Collateral, as the case may be.

Section 12. Permitted Liens. The Debtor further covenants and agrees that it
will not grant any other lien in the Collateral (howsoever denominated) as long
as any of the Obligations remains outstanding other than Permitted Liens (as
defined below). The term “Permitted Liens” means any one or more of the
following:

(a) liens shown on Exhibit A attached hereto, each of which represents a
security interest granted and perfected prior to February 20, 2008;



--------------------------------------------------------------------------------

(b) liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being actively contested in good faith by the Debtor;

(c) purchase money liens (i) on equipment acquired or held by the Debtor, where
such lien was created in connection with the financing of the acquisition of
such equipment, or (ii) existing on equipment when such equipment is or was
acquired by the Debtor; provided, in each case that the lien is limited to the
specific item or items of equipment and improvements and proceeds thereof;

(d) liens associated with licenses or sublicenses granted by the Debtor in the
ordinary course of its business, and not otherwise prohibited by the terms of
this Agreement, if such liens have no priority over the Security Interests;

(e) liens associated with licenses or sublicenses granted to the Debtor in the
ordinary course of its business, in connection with the Debtor’s leased premises
or leased property, if such liens have no priority over the Security Interests;

(f) leases or subleases granted in the ordinary course of the Debtor’s business,
including in connection with the Debtor’s leased premises or leased property; or

(g) liens incurred in the extension, renewal, or refinancing of the indebtedness
secured by liens described in subparagraphs (a) through and including (c) above,
but any such extension, renewal or replacement lien must be limited to the
property encumbered by the existing lien and the principal amount of the
indebtedness may not increase.

Section 13. Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (a) personally served, (b) deposited
in the mail, registered or certified, return receipt requested, postage prepaid,
(c) delivered by reputable air courier service with charges prepaid, or
(d) transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice given in accordance herewith. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (i) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (ii) on the second business day
following the date of mailing by express courier service or on the fifth
business day after deposited in the mail, in each case, fully prepaid, addressed
to such address,



--------------------------------------------------------------------------------

or upon actual receipt of such mailing, whichever shall first occur. The
addresses for such communications shall be for (i) the Debtor as provided in the
Securities Purchase Agreement for notices to the Company, and (ii) for each
Secured Party as provided in the Securities Purchase Agreement for notices to
the relevant Buyer. Any party hereto may from time to time change its address or
facsimile number for notices under this Section in the manner contemplated by
the Securities Purchase Agreement.

Section 14. Miscellaneous.

(a) No failure on the part of the Secured Party to exercise, and no delay in
exercising, and no course of dealing with respect to, any right, power or remedy
under this Security Interest Agreement shall operate as a waiver thereof; nor
shall any single or partial exercise by the Secured Party of any right, power or
remedy under this Security Interest Agreement preclude the exercise, in whole or
in part, of any other right, power or remedy. The remedies in this Security
Interest Agreement are cumulative and are not exclusive of any other remedies
provided by law. Neither this Security Interest Agreement nor any provision
hereof may be changed, waived, discharged or terminated orally but only by a
statement in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought.

(b) Unless otherwise defined herein, or unless the context otherwise requires,
all terms used herein which are defined in the New York Uniform Commercial Code
have the meanings therein stated.

(c) The execution and delivery by Debtor of this Security Interest Agreement and
all documents delivered in connection herewith have been duly and validly
authorized by all necessary corporate action of Debtor and this Agreement and
all documents delivered in connection herewith have been duly and validly
executed and delivered by Debtor. The execution and delivery by Debtor of this
Security Interest Agreement and all documents delivered in connection herewith
will not result in a breach or default of or under the Certificate of
Incorporation, By-laws or any agreement, contract or indenture of Debtor. This
Security Interest Agreement and all documents delivered in connection therewith
are legal, valid and binding obligations of Debtor enforceable against Debtor in
accordance with their terms.

(d) In the event that any action is taken by Debtor or Secured Party in
connection with the this Security Interest Agreement, or any related document or
matter, the losing party in such legal action, in addition to such other damages
as he or it may be required to pay, shall pay reasonable attorneys’ fees to the
prevailing party.

Section 15. Separability. If any provision hereof shall prove invalid or
unenforceable in any jurisdiction whose laws shall be deemed applicable, the
other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of the Secured Party.



--------------------------------------------------------------------------------

Section 16. Governing Law.

(a) This Security Interest Agreement shall be governed by and construed in
accordance with the laws of the State of New York for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each of the parties consents to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
County of New York or (except with respect to issues relating to the copyright
in and to the software, as contemplated by Section 7 hereof, which shall
exclusively be in the aforesaid federal courts) of the state courts of the State
of New York sitting in the County of New York in connection with any dispute
arising under this Security Interest Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non coveniens, to the bringing of any such proceeding in such jurisdictions or
to any claim that such venue of the suit, action or proceeding is improper. To
the extent determined by such court, the Debtor shall reimburse the Secured
Party for any reasonable legal fees and disbursements incurred by the Secured
Party in enforcement of or protection of any of its rights under this Security
Interest Agreement. Nothing in this Section shall affect or limit any right to
serve process in any other manner permitted by law.

(b) The Debtor and the Secured Party acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Security
Interest Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of this Security Interest Agreement and to enforce specifically the
terms and provisions hereof, this being in addition to any other remedy to which
any of them may be entitled by law or equity.

Section 17. Jury Trial Waiver. The Debtor and the Secured Party hereby waive a
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other in respect of any matter arising out of or in
connection with the Debenture or this Security Interest Agreement.

Section 18. Assignment. Only in connection with the transfer of the rights under
the Transaction Agreements in accordance with their terms, a Secured Party may
assign or transfer the whole or any part of its security interest granted
hereunder. Any transferee of the Collateral shall be vested with all of the
rights and powers of the assigning Secured Party hereunder with respect to the
Collateral.

[Balance of page intentionally left blank]



--------------------------------------------------------------------------------

Section 19. Waiver. The Debtor waives any right that it may have to require
Secured Party to proceed against any other person, or proceed against or exhaust
any other security, or pursue any other remedy Secured Party may have.

IN WITNESS WHEREOF, the Parties have executed this Security Interest Agreement
as of the day, month and year first above written.

 

SECURED PARTIES (named in Schedule 1):

 

[Name of Secured Party]

By:

 

 

DEBTOR:

OMNICOMM SYSTEMS, INC.

By:

 

 

  President



--------------------------------------------------------------------------------

SCHEDULE 1

The Secured Parties are:

 

Name

 

Address

 

 



--------------------------------------------------------------------------------

EXHIBIT A

EXCEPTIONS TO REPRESENTATIONS

 

1. NONE. (There are no Permitted Liens as that term is defined below or as
referred in the Security Agreement to which this Exhibit A is attached.)

All of the above exceptions to representations on this Exhibit A shall be
collectively referred to and defined as the “Permitted Liens” and individually
as a “Permitted Lien”.

 

2. Each Permitted Lien has priority over the security interest granted to the
Secured Parties named in the current Security Agreement

The Company may not, after the date hereof, grant a security interest in the
Collateral, even if such interest is junior in all respects to the security
interest of the Secured Party.

 

Exhibit A - Page 1



--------------------------------------------------------------------------------

EXHIBIT B

ADDITIONAL INFORMATION RE COLLATERAL, ETC.

Collateral, except Intellectual Property – See schedule on next page of this
Exhibit B.

“Software” includes, but is not limited to:

Trial Master, version 3.0

Trial Master, version 4.0

Additional Representations and Warranties – None.

Other Addresses – None.

 

Description

    

1 of 2 Cubicle Installments

 

10 Trackit License Upgrades

 

2 HP 4GB Fully Buffered Dimm

 

2 HP 8GB Fully Buffered Dimm

 

2 HP Cpe 4Y ProLiant DL 380

 

2 HP CPe 4Y ProLiant DL 380

 

2 HP Workstations

 

2 of 2 Cubicle Installments

 

2 ProLiant DL 380 G5 Servers

 

21 Monitors

 

269-04180 MS Office, Windows XP/2000, Freight, and MSDN 2 Year Subscription

286713-B22 Compaq 36.4GB U3 SCSI HS HDD for Compaq Server

300679B21 Compaq 1GB Mem Upgrade PC2100 DDR-M for Compaq Server

333714B21 Xeon 3.2g IM Processor Kit for Compaq Server

 

33705-001 Compaq Proliant 3.2GHZ Server

 

4 Hard Drives

 

4 HP DX2000 Desktop PC’s

 

4 IBM Laptops for Sales Staff with Extended Warranty

 

4 Kingston Memories for HP/Compact

 

A/C

 

A/C Unit in Server Room

 

Access Control System for First Floor Office

 

Active PDF Software

 

ANTS Load Professional Officer

 

Avirom & Associates, Inc.

 

 

Exhibit B - Page 1



--------------------------------------------------------------------------------

Blueprint-1st Year Maintenance & Support

 

Cat5e Cabling in New Office

 

Center Analyst Edition Concurrent User License

 

Center Nalysis Edition Seat License

 

Cleaning of Telephone Systems and Installation of Backbone Cables

Compaq Memory Upgrade

 

Compaq Power Supply DL 380G3 for Compaq Server

 

Computer Hardware and Servers

 

Computer/Software

 

Computers

 

Computers

 

Computers Servers

 

Configurable HP ProLiant DL365 Server/HP Care Pack/2 HP 146 GB

Construction at New Office

 

Consulting and Product Integration Services. Sync/Smart into TrialMaster

Crystall Ball Professional Version 7. Intro. & Advanced Training Software

Data Phone Wire and Cable

 

Dell Monitors

 

Demo Server

 

Design of new Website

 

Disconnect Electricity at Old Office and Reconnect at New Office

E-Cost; Hard Drive for Ken Light and Delia Parman

 

Electrical Services as per Proposal # 13783

 

E-mail Support dor 1 Developer

 

Engineering Drawings-Area Billing

 

Engineering Fees

 

Equity Focus Annual License

 

Four PC’s and Eight Monitors

 

Four PC’s and Five Monitors

 

Front Door Intercom

 

Furniture for Suite 4600

 

Generator Task-Provide Electronic Autocad File to Kravit Architecture

Hard Drives

 

HP 36.4GB Hard Drives

 

HP Care Pack 3yrs 4hrs

 

HP Care Pack-3 years 4 hours 13 x 5 ProLiant DL320’s

 

HP Color Laser Printer

 

HP Configurable HP ProLiant DL320’s Server Dual-Core Intel

HP Direct

 

 

Exhibit B - Page 2



--------------------------------------------------------------------------------

HP formerly Mercury Interact

 

HP Formerly Mercury Interact

 

HP Laser Printer

 

HP Monitors (2)

 

HP Power Supply

 

HP ProCurve Switch

 

HP ProLiant DL 360G5 Server

 

HP ProLiant DL380 Server

 

HP SC320e SCSI Host Bus Adapter/Shipping & Handling/Tax

HP Server

 

HP Server

 

HP Shipping Cost

 

HP Shipping Cost

 

HP Smart Buy 1/8 G2 Ultrium 448 Autoloader Bunde/Shipping & Handling/Tax

HP Switch-Atlanta

 

HP Workstation xw6200. Refer to PO# 03/08/05

 

HP Xeon 3.0 (8)

 

HP XW 6000 Xeon

 

HP-Host Bus Adapter

 

IBM Thinkpad G41 with Memory Upgrade and Extended Warranty

Installation of 240 Volt for UPS

 

Intel Processor Upgrade

 

Interact Act 2000 v5.0, 5 User

 

J4862A Proccurve 10/100TX Module 24P / Office Equipment

Key Reader

 

Kravit Architectural-Engineering Services

 

Kravit Architectures

 

Laptop for Heather Fisher

 

Laptop for New Employee

 

Laptop for Sean Dickens (Includes Shipping, Docking, and Tax)

Laptop HP Compaq/Shipping & Handling/Tax

 

Laptop Repair

 

Laptops

 

Laptops for Parman, Loeffers, and Lange

 

Leasehold Improvements

 

Leasehold Improvements

 

Lenovo-German’s Laptops

 

LGX Ad Hoc Report Builder

 

LGX Ad Hoc Report Builder

 

McAfee Total Virus Defense, MSDN Universal License, and PC Anywhere v 10.5 User

Mercury Functional Testing 9.0

 

Mercury QA Testing Tools with Maintenance

 

 

Exhibit B - Page 3



--------------------------------------------------------------------------------

Mercury Quote # 1-9BXEHE

 

Micro Age 5 Pck MSDN Open Licenses and Software Plus 1-20 CAL License Pack

Monitor

 

Monitors

 

New Booth Display

 

New Data and Voice Nodes for New Cubicles fpr QA Department

New Data and Voice Nodes for New Cubicles in Conference Room, Pr. Managers, Kova

Nine Monitors

 

Office Equipment

 

Office Equipment

 

Office Equipment

 

Office Furniture

 

Office Furniture

 

Office Furniture

 

Office Furniture

 

Office Furniture

 

Office Furniture

 

Office Furniture for Ron Linares

 

Office Furniture for Suite 1950

 

Office Furniture Workstations

 

Office Hardware-Computers

 

Office Hardware-Computers

 

Office Hardware-Computers

 

Office Refrigerator

 

Office Security System

 

Office Software

 

Office Software

 

Office SOftware Windows 2000

 

Office SOftware Windows 2000

 

Office Supplies for Ron Linares

 

Oracle Management and Support

 

Phones

 

Phones from Retele Communications

 

POMOdc 5750r M/AX2-40

 

Purchase of Generator

 

Rebuild Website

 

Replace 7 Doorhandles and Create Master Key

 

Ricky’s Electric

 

Ricky’s Electric-Installation of Wired Outlets

 

Ricky’s Electric-Labor

 

Ricky’s Electric-Wired Outlets

 

Sarb Ox Pro Software

 

Sea Gate Hard Drvie and HP Bus Adaptor

 

 

Exhibit B - Page 4



--------------------------------------------------------------------------------

Second Draw on Construction Contract

 

SFEE Term Standard User License for 10 users for one year

 

Shipping & Handling

 

Shipping & Handling

 

Smith-HP Workstation

 

Smith-MicroSofter Server 2000 plus 20 users

 

Smith-New Production Server with Hard Drive, Memory, and Power Supply Upgrades

Software-Battery Backups

 

Software-Memory & Redundant Power Supply

 

SOX Compliance Software

 

Stock Option Software and Maintenance

 

SWSQL Server Standard Edition, Freight, and 2 MSDN Open Licenses for New Develop

SWSQL Server, PC Amex, and 534-00777 MSDN Open

 

Tax

 

Tax

 

Tax

 

Tax Estimated)

 

Tax on Printer

 

Tigerdirect.com-8 Port KVM Switch with Cables Kit

 

Training Requirements Center Analyst Essentials (3days)

 

TrialMaster V3.0 Software Development Costs

 

Trio Computers-HP Server

 

Truck Rental

 

Two 19 Monitors for Juan and Greg”

 

Two IBM Thinkpad T60 for Germany

 

Two Laptop Computers

 

Two PC’s and Four Monitors

 

Two ProLiant DL 380 G5 Servers

 

Two Servers

 

Two Used Compaq Computer Racks

 

Vijay Laptop

 

Workstation for Development Team

 

 

Exhibit B - Page 5



--------------------------------------------------------------------------------

EXHIBIT C

INTELLECTUAL PROPERTY

 

Mark

 

Serial No.

 

Filing Date

TRIALMASTER

  77/345,326   December 6, 2007

OMNITRAIN

  77/345,338   December 6, 2007

OMNILEARN

  77/345,336   December 6, 2007

OMNICOMM SYSTEMS

  77/407,291   February 27, 2008

OMNIVAL

  77/407,305   February 27, 2008

OMNIASSIST

  77/407,320   February 27, 2008

OMNIHOST

  77/407,347   February 27, 2008

OMNIADVANCE

  77/407,376   February 27, 2008

FIRST IN FUNCTIONALITY

  77/409,365   February 29, 2008

OMNIREPORT

  77/409,378   February 29, 2008

TRIALEXPLORER

  77/409,401   February 29, 2008

TRIALBUILDER

  77/409,424   February 29, 2008

 

Copyright Title

 

Registration Number

 

Registration Date

OmniComm quote website

  TXu001020090   January 25, 2001

OmniComm Web site script

  TX0005455240   January 25, 2001

 

Exhibit C - Page 1